ACKNOWLEDGMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Examiner acknowledges receipt of the amendment filed 12/26/20 wherein the specification and claims 3-6 were amended.  In addition, the Examiner acknowledges the amendment filed 3/21/22 which is a duplicate of that filed 12/26/20.
	Note(s):  Claims 1-7 are pending.

APPLICANT’S INVENTION
The instant invention is directed to a process for preparing an Fe-tCDTA contrast agent as set forth in independent claim 1.  In addition, the application has a product-by-process claim directed to the product of claim 1, Fe-tCDTA, as set forth in claim 7.

APPLICANT’S ELECTION
Applicant's election without traverse of Group I (claims 1-6) filed 3/21/22 is acknowledged.  Hence, the restriction requirement is still deemed proper and is therefore made FINAL.

WRITTEN DESCRIPTION REJECTION
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Applicant is reminded that an Inventor is entitled to a patent to protect his work only if he/she produces or has possession of something truly new and novel.  The invention being claimed must be sufficiently concrete so that it can be described for the world to appreciate the specific nature of the work that sets it apart from what was before.  The Inventor must be able to describe the item to be patented with such clarity that the Reader is assured that the Inventor actually has possession and knowledge of the unique composition that makes it worthy of patent protection.  The instant application does not sufficiently describe the invention as it relates to bases other than NaOH and meglumine use in the process of preparing Fe-tCDTA contrast agent as set forth in independent claim 1.  Thus, what the Reader gathers from the instant application is a desire/plan/first step for obtaining a desired result.  While the Reader can certainly appreciate the desire for achieving a certain end result, establishing goals does not necessarily mean that an invention has been adequately described.
	While compliance with the written description requirements must be determined on a case-by-case basis, the real issue here is simply whether an adequate description is necessary to practice an invention described only in terms of its function and/or based on a disclosure wherein a description of the components necessary in order for the invention to function are lacking.  In order to satisfy the written description requirement, the specification must describe every element of the claimed invention in sufficient detail so that one of ordinary skill in the art would recognize that the Inventor possessed the claimed invention at the time of filing.  In other words, the specification should describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that the Inventor created what is the claimed.  Thus, the written description requirement is lacking in the instant invention since the various terms as set forth above are not described in a manner to clearly allow persons of ordinary skill in the art to recognize that Applicant invented what is being claimed.

112 SECOND PARAGRAPH REJECTIONS
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1-6:  Independent claim 1 is ambiguous for the following reasons:  (1) did Applicant intend to write ‘mixing’ or ‘combining’ in line 2 instead of ‘preparing’ as step a) does not set forth how aqueous of solutions of tCDTA and FeO(OH) are prepared.  Step a) appears to be a mixing of the two aqueous solutions.
(2) The claims contain multiple periods (see lines 4 and 6).  According to MPEP 608.01(m) which deals with the form of claims, it is set forth that each claim begins with a capital letter and ends with a period.  Period may not be used elsewhere in the claims except for abbreviations.  In addition, MPEP 608.01(m) sets forth that where a claim sets forth a plurality of steps, each step of the claim should be separated by a line indentation.   
(3) A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation ‘a base’ (lines 5 and 10), and the claim also recites ‘preferably meglumine’ (line 5 and 10) which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
(4) Claim 1, lines 7-8, are ambiguous because it is unclear how one is preparing an aqueous solution from the precipitate.
(5) The claim is ambiguous (lines 9-10) because it is unclear if one is adjusting the pH in step b1)or if Applicant is referencing the solution of step b2) as well.
Since claims 2-6 depend upon independent claim 1 for clarity, those claims are also vague and indefinite.
Claim 3:  The claim is ambiguous because it is unclear what components Applicant is referring to in the phrase ‘the complete addition of the components’.  In addition, the claim is ambiguous because it recites the limitation “the components” ("the complete addition of the components") in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Did Applicant intend to write, “The process according to…for 1 to 3 h after mixing tCDTA and FeO(OH).”?
Claim 4:  The claim recites the limitation "the pH…in step a?" in 2.  There is insufficient antecedent basis for this limitation in the claim.  Specifically, there is no reference to pH in step a).  Is Applicant referring to step b1)?
Claims 5 and 6:  The claims are ambiguous because it contains multiple periods (see line 2).  According to MPEP 608.01(m) which deals with the form of claims, it is set forth that each claim begins with a capital letter and ends with a period.  Period may not be used elsewhere in the claims except for abbreviations.
	
PRIORITY DOCUMENT
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
	Note(s):  It is duly noted that while Applicant’s priority document was submitted, the document was not in English.  There was no English translation or English equivalent made of record.  As a result, the Examiner was not able to confirm that the instant invention is fully supported by the priority document.

COMMENTS/NOTES
For clarification of the record in regards to claim 7, it should be noted that it is a product by process claim.  Prior to examining the application, Iliuta et al (U. Chem. Eng. Data, 2004, Vol. 49, pages 1691-1696) was made of record to illustrate that the product, Fe-tCDTA, was known in the art.  Also, Boehm-Sturm et al (Radiology, February 2018 (Epub 2017 Sept. 07), Vol. 286, No. 2, pages 537-546) is made of record to illustrate that Fe-tCDTA is known in the art.
	According to MPEP 2113 which focuses on product-by-process claims, such claims (see claim 7) are not limited to the manipulations of the recited steps.  Specifically, even though product-by process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of the product does not depend on its method of product.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.
	Thus, the claims were not rejoinder with the process claims as art was made of record to illustrate that the product is known in the art.

It should be noted that no prior art is cited against claims 1-6.  However, Applicant must address and overcome the 112 rejections above.  The closes art is that of Iliuta et al (U. Chem. Eng. Data, 2004, Vol. 49, pages 1691-1696) and Boehm-Sturm et al (Radiology, February 2018 (Epub 2017 Sept. 07), Vol. 286, No. 2, pages 537-546) which both disclose a process of making an Fe-tCDTA contrast agent by a process different from that of Applicant.

For clarity of the instant invention, the following suggestions are respectfully made:  (1) claim 1, line 3, it is respectfully requested that one replaces ‘being’ with ‘are’ and (2) claim 2, line 1, delete ‘used’.

15.	Iliuta et al (U. Chem. Eng. Data, 2004, Vol. 49, pages 1691-1696) was previously submitted to Applicant.

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        June 15, 2022